Citation Nr: 9909254	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  

Previously, in March 1994, the Board denied service 
connection for PTSD.  The veteran filed a claim to reopen in 
April 1994.  In an October 1996 informal hearing 
presentation, the veteran's representative requested a 
reconsideration of the Board's previous March 1994 decision.  
In March 1997, the Board denied the motion for 
reconsideration.  Thereafter, the Board issued a decision in 
April 1997.

Subsequent to a decision by the Board of Veterans' Appeals 
(Board) in April 1997 that adjudicated the veteran's claim of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for PTSD,  
it was determined that additional evidence had been received 
prior to the issuance of the Board's decision and had not 
been considered therein.  Therefore, in a March 1999 
decision, the Board vacated its April 1997 decision.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
March 1994. 

2.  The additional documentation submitted since the March 
1994 Board decision is new, relevant, and directly relates to 
issue at hand.

3.  Evidence of record shows that the veteran did engage in 
combat with the enemy during the Korean Conflict.

4.  The veteran has a clear diagnosis of PTSD, which is 
medically linked to his claimed inservice stressors.


CONCLUSIONS OF LAW

1.  The additional documentation received since the March 
1994 Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
the evidence is new and material, the VA conducts a three-
step test: first, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), slip op. at 4 citing Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991).  When it is determined 
that the veteran engaged in combat and the claimed stressors 
are related to that combat, the veteran's lay testimony 
regarding claimed stressors generally must be accepted as 
conclusive as to their occurrence.  Cohen, 10 Vet. App. at 
146.  However, this rule does not apply in cases in which (1) 
the veteran's descriptions of stressors are not consistent 
with the circumstances, conditions, or hardships of service 
or (2) the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Id. at 
147.  When it is determined that the veteran did not engage 
in combat, credible supporting evidence showing that his 
claimed inservice stressors actually occurred is required for 
him to prevail.  Id.  His lay testimony alone is not enough 
to establish that the stressors actually occurred.  Id.  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  Id. at 
146.  

The Board denied service connection for PTSD in March 1994.  
At that time the evidence of record included the veteran's 
service medical records, service records, the veteran's 
statements, a buddy statement, and VA medical evidence.  
Service medical records show no treatment for a psychiatric 
disability during service.    

The veteran's DD214 reveals that he served as a marine in 
Korea, and that his most significant duty assignment was 
infantryman.  The veteran's expeditions-engagement-combat 
service record indicates that the veteran participated in 
operations against enemy forces in South and Central Korea 
from February 1952 to February 1953.  According to the 
veteran's service records, while in Korea, the veteran served 
with Company A of the 1st Battalion of the 5th Marines. 

In various statements, the veteran reported serving as 
machine gunner with A Company ("Able" Company), 1st Marine 
Division, 5th Regiment while in Korea and that he 
participated in several small battles as well as three major 
battles, including the Battle of the Hook; that he saw 
friends and many of the enemy killed in these incidents; and 
that he served under a Lieutenant [redacted], who received a 
commendation for one battle.  In an 1991 statement in support 
of the veteran's claim, [redacted] reported that he was 
attached to the veteran's unit, the veteran was a machine 
gunner, and they participated in several battles together.

During an April 1991 VA PTSD evaluation, the veteran reported 
participating in three major battles while serving in Korea 
and seeing a field of skulls so big, it looked like a field 
of pumpkins.  The diagnosis was chronic PTSD with acute 
exacerbation and episodic alcohol dependence.  

At a May 1991 VA examination, the examiner stated the veteran 
did not give a typical history of an emotional traumatic 
experience that might cause post-traumatic stress problems 
and he did not meet all the diagnostic criteria for PTSD.  
The diagnosis was: rule out anxiety disorder, not otherwise 
specified.

A January 1993 VA examination report noted that the veteran 
reported how a buddy of his was killed in Korea as they were 
under attack and were shooting their machine guns and 
throwing hand grenades at the enemy.  Current complaints 
included nervousness, problems sleeping, combat-related 
dreams, avoidance of war movies and talking about the war, 
increased irritability and temper, and avoidance of 
socializing.  On evaluation, his affect became quite anxious 
and dysphoric when talking about his experiences in Korea.  
There were no psychotic symptoms and no thought disorders.  
The diagnosis was chronic PTSD.

The RO attempted on two occasions to obtain verification of 
stressors from the Commandant of the Marine Corps.  In an 
April 1993 response from the Commandant, it was stated that 
the information was insufficient to provide a basis for 
research.  The RO, in a May 1993 letter, requested 
verification of the veteran's participation in the Battle of 
the Hook in August-September 1953.  In a subsequent July 1993 
letter from the Marine Corps, it was noted that the unit to 
which the veteran was assigned did not participate in the 
Battle of the Hook.  The Commandant also verified that [redacted]
[redacted] was attached to the Weapons Company, 1st Battalion, 5th 
Marines Regiment, 1st Marines Division.

Subsequent to the Board's 1994 decision, the veteran 
attempted to reopen his claim for service connection for 
PTSD.  Pertinent evidence submitted since the previous 
decision includes statements from the veteran, another 
statement in support of the veteran's claim from [redacted], 
two magazine articles pertaining to participation of specific 
units in various Korean battles during the Korean conflict, 
and a September 1998 VA examination.

In a March 1997 statement, [redacted] described the veteran's 
participation, as a machine gunner in A Company, 1st 
Battalion, 5th Marines, in providing covering fire for his 
([redacted]) squad as they were trying to knock out an enemy 
machine gun position.  The veteran was instrumental in his 
unit succeeding at their mission.  According to Mr. [redacted], 
the veteran also participated in Battle of Ungok on February 
3, 1953 and served with a Lieutenant [redacted].

The veteran submitted copies of two magazine articles from 
Leatherneck Magazine, dated in May 1992 and February 1993, 
which addressed battles that the veteran's unit, "Able" 
Company, 1st Battalion,  5th  Marines, engaged in.  Many 
American as well as enemy casualties were noted.  There are 
handwritten notes on these articles stating that the veteran 
participated in these battles.

The veteran also submitted additional statements as to his 
combat experience in Korea as a machine gunner in "Able 
Company, 1st Battalion, 5th Marines.

The veteran was afforded a VA examination in September 1998.  
He reported that he was on the front lines in Korea as a 
machine gunner assigned to "A" Company, 1st Marine Division.  
He claimed to have witnessed the loss of life, and that his 
own life was in danger all the time.  He reported seeing 
skulls scattered over a field, like pumpkins.  The veteran 
complained of nightmares, flashbacks, insomnia, and social 
withdrawal.  The examiner noted that the veteran's stress 
information showed he was exposed to heavy combat, spent lots 
of time in combat, and saw many of his buddies as well as 
multiple dead bodies when involved in combat.  The diagnosis 
included chronic PTSD.

ANALYSIS

Initially, the Board finds that the additional evidence 
submitted since the Board's 1994 final decision is new and 
material as to the issue of the veteran's entitlement to 
service connection for PTSD; therefore, the claim is 
reopened.  

The evidence is also sufficient to establish a well-grounded 
claim.  A PTSD claim is well grounded where the veteran has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor, 
which in a PTSD claim is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a link 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-137 (1997).  

The Board has also determined that the veteran "engaged in 
combat with the enemy" as that term is used on 38 U.S.C.A. 
§ 1154(b).  It is noted that the submitted magazine articles 
document that "A" Company, 1st Battalion, 5th Marines, was 
involved in intense battles in Korea in May 1952 and February 
1953 with heavy causalities.  In addition, the article 
specifically mentions a Lieutenant [redacted].  Thus, it appears 
that the veteran was assigned to "A" Company during these 
specified times of heavy combat.  There is no evidence of the 
contrary.  

The Board further finds that as a result of the veteran's 
combat status, the lay evidence of his alleged in-service 
combat stressors is sufficient to satisfy the second 
evidentiary requirement for establishing entitlement to 
service connection for PTSD.  The evidence of record also 
includes a clear diagnosis of PTSD, and medical evidence 
linking his current disability to his specifically alleged 
combat stressors.  Therefore, the Board concludes that 
service connection is warranted for PTSD.  The Board need not 
address whether any of his other alleged stressors actually 
occurred as he only needs one corroborated stressor that has 
been linked to a clear diagnosis of PTSD, as is the case 
here.  See Suozzi v Brown, 10 Vet. App. 307, 310-11 (1997).

In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


